Citation Nr: 1645557	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

In a November 2015 decision, the Board denied the Veteran's claim.  He appealed that determination to the United States Court of Appeals for Veterans Claims (Court) and in an August 2016 Order the Court granted an August 2016 Joint Motion for Remand from the parties and vacated the November 2015 Board decision and remanded the claim to the Board for additional consideration.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2016 Joint Motion for Remand concluded that the prior Board decision failed to provide an adequate statement of reasons or bases to support its decision that a VA medical opinion was not warranted for the question of whether the Veteran's sleep apnea was aggravated by his service-connected PTSD.  In that regard, the Board had found that there was no credible evidence to suggest that the PTSD had aggravated the sleep apnea.  The Joint Motion, however, cited to a January 2011 letter from the Veteran indicating that "in 2006 I received a machin[e] for my breathing at ni[gh]t[].  I woke up at ni[gh]t[] throwing the mask off, then I might wake up on the floor with the bed tore up" when describing complications of his sleep and psychiatric disabilities.  In addition, the Joint Motion discussed multiple statements from the Veteran during his August 2015 Board hearing.  Specifically, the Veteran stated, "I moved to Colorado, immediately started seeing a psychiatrist because I couldn't deal with anything."  He also reported, "I can't sleep at nights.  I'm supposed to be wearing my CPAP, but I've tried mask after mask.  I wake up in the night and throw it across the room because I can't wear it.  I just feel like I'm being trapped back in the same old stuff again.  I, uh, I'm just having a hard time figuring that out because all this stuff is, came from my PTSD."

In addition to the foregoing, the Board notes that a September 2015 VA mental health examination report included the finding that the symptoms associated with the Veteran's PTSD included, "Sleep disturbance" and "Chronic sleep impairment."  The Veteran reported therein that he had stopped taking his sleeping medication and consequently was chronically fatigued and sometimes would fall asleep while driving.  Finally, the report indicated that the Veteran's sleep apnea was among the medical diagnoses relevant to the understanding and management of his PTSD.

In light of the above, the Board concludes that a remand is necessary for additional development on the question of whether the Veteran's service-connected PTSD aggravated his diagnosed sleep apnea disability.

In addition, in his October 2011 substantive appeal, the Veteran stated that he had "always had difficulty sleeping."  Such a report is at odds with his report during the July 2010 VA examination that his sleep apnea symptoms had started 5 months previously.  

Given the above, the Board concludes that a VA examination is necessary to consider whether the Veteran's sleep apnea is directly related to service or was caused or aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for his sleep apnea claim.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting an interview of the Veteran, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that the Veteran's diagnosed sleep apnea disability: (a) was incurred in or is otherwise related to his active service OR (b) was caused OR (c) aggravated by a service-connected disability, specifically to include PTSD. 

The examiner is invited to consider the July 2010 VA examination report, the Veteran's October 2011 statement that he had "always had difficulty sleeping," his reports of sleep problems involving his psychiatric symptoms and CPAP mask, and the September 2015 VA mental health examination report indication that sleep apnea was among the medical diagnoses relevant to the understanding and management of his PTSD.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




